SHANNON, Justice
(concurring).
I would reverse the judgment for the reason that the instrument upon which the judgment for specific performance was grounded was an oral agreement to convey land in violation of the Statute of Frauds.
To relieve an oral agreement for the sale of land from the operation of the Statute of Frauds, it must be shown that the purchaser has (1) paid the consideration, (2) has taken possession, and (3) has made valuable permanent improvements on the land. Dugan’s Heirs v. Colville’s Heirs, 8 Tex. 126 (1852), Neatherly v. Ripley, 21 Tex. 434 (1858), Ponce v. McWhorter, 50 Tex. 562 (1879), Hooks v. Bridgewater, 111 Tex. 122, 229 S.W. 1114 (1921), Jones v. Mawman, 145 Tex. 596, 200 S.W.2d 819 (1947), Maloy v. Wagner, 147 Tex. 486, 217 S.W.2d 667 (Tex.1949), Pappas v. Gounaris, 158 Tex. 355, 311 S.W.2d 644 (Tex.1958). Each of the three requirements is indispensable, and they must all exist. Garner v. Stubblefield, 5 Tex. 552 (1851), Hooks v. Bridgewater, supra, Pappas v. Gounaris, supra.
Appellee White showed (1) that he took possession of the land and (2) that he made valuable improvements thereon. He did not show that he paid any consideration to appellant Krupicka for the land. The facts with respect to the matter of consideration were that White did obtain a loan commitment from a savings and loan association to pay the purchase price of the land. Krupicka, however, refused to sign the deed necessary to effectuate the making of the loan to White, and White never paid Krupicka anything.
Assuming for purposes of this opinion that White’s obtaining the loan commitment was tantamount to a tender of payment, still Krupicka was not obligated to accept the tender. Payment in full of the consideration is required before an oral agreement for the sale of land can be enforced, and a tender of consideration or an expression of a willingness to pay such consideration or the balance thereon is not sufficient. Watson v. Druid Hills Company, 355 S.W.2d 65 (Tex.Civ.App.1962, writ ref’d n. r. e.), Massey v. Lewis, 281 S.W.2d 471 (Tex.Civ.App.1955, writ ref’d n. r. e.), Salas v. Salas, 229 S.W.2d 881 (Tex.Civ.App.1950, writ ref’d n. r. e.). See Robertson v. Melton, 131 Tex. 325, 115 S.W.2d 624 (1938), Tian v. Tacquard, 147 S.W.2d 1114 (Tex.Civ.App.1941, writ ref’d).